DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendments/arguments filed 12/23/2021 with respect to claim(s) 1-8 have been fully considered and found persuasive. This application contains 8 pending claims. Claim(s) 1-5 have been amended. Claim(s) 6-8 have been added.

Allowable Subject Matter

Claim(s) 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent claim(s) 1 have been amended to overcome the rejection(s) which were presented in the previous Office Action mailed. 
Regarding claim 1, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of A method of manufacturing a comprising: “providing a CMOS chip comprising back-end-of-line components, front-end-of-line components, and a plurality of metal contact plugs, wherein the front-end-of-line components comprise a plurality of transistors; and
delayering all of the front-end-of-line components but not including the plurality of metal contact plugs.” in combination with all the other limitations as claimed.

Upon conclusion of a comprehensive search of the pertinent prior art and consideration of arguments, the Office indicates that the claims are allowable.

Other claim(s) 2-8 depend from independent claim(s) are allowed for the same reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868